FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALMA GLORIA RUMUALDO-                            No. 08-74669
GARCIA,
                                                 Agency No. A095-568-651
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Alma Gloria Rumualdo-Garcia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying as untimely Rumualdo-

Garcia’s motion to reopen because the motion was filed more than a year after the

BIA’s June 26, 2007, order, and Rumualdo-Garcia failed to meet the requirements

for the exception based on changed country conditions or demonstrate the due

diligence necessary for equitable tolling. See 8 C.F.R. § 1003.2(c)(2), (3)(ii);

Iturribarria, 321 F.3d at 897 (the deadline for filing a motion to reopen can be

equitably tolled “when a petitioner is prevented from filing because of deception,

fraud, or error”).

      In light of our disposition, we need not reach Rumualdo-Garcia’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-74669